Clinton, J/
The defendant, Jerry Cossaart, pleaded guilty to one *115count of issuing an insufficient fund check and was sentenced to a term of not less than 2 years nor more than 4 years imprisonment, pursuant to section 28-1213, R. S. Supp., 1969. The sole contention on appeal is that the sentence was excessive.
The record reveals that the defendant was 41 years old. The amount of the check was $108.61. The guilty plea was entered as a result of plea bargaining, whereby the State agreed to dismiss other charges pending against the defendant. This was the defendant’s sixth felony conviction. The presentence report was not introduced into evidence.
Under such circumstances there was no abuse of discretion by the trial court and the sentence here was not excessive. State v. Meloy, 188 Neb. 98, 195 N. W. 2d 173.
Affirmed.